 FOOD & COMMERCIAL WORKERS LOCAL 204 1United Food and Commercial Workers Union, Local 204, a/w United Food & Commercial Workers International Union, AFLŒCIO, CLC and Belinda Shepherd.  Case 11ŒCAŒ18090 September 25, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On January 2, 2002, Administrative Law Judge George Carson II issued the attached decision.  The General Counsel filed exceptions and a supporting brief.   The National Labor Relations Board has considered the decision and the record in light of the exceptions1 and brief and has decided to affirm the judge™s rulings, find-ings,2 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.   Jasper C. Brown Jr., Esq., for the General Counsel. Joyce M. Brooks, Esq., for the Respondent. DECISION STATEMENT OF THE CASE GEORGE CARSON II, Administrative Law Judge. I heard this case in Winston-Salem, North Carolina, on November 13 and 14, 2001. The charge was filed on September 2, 1998, and was amended on May 27, 1999.1 The complaint issued on May 28, 1999. The complaint alleges a threat of job loss in violation of                                                                                                                      1 No exceptions were filed to the judge™s finding that the Respondent did not threaten employee Belinda Shepherd with job loss in violation of Sec. 8(a)(1) of the Act. 2 In adopting the judge™s conclusion that the Respondent did not vio-late Sec. 8(a)(3), (4), and (1) of the Act when it laid off and failed to recall Belinda Shepherd, we find it unnecessary to pass on the judge™s finding that the General Counsel did not satisfy his initial burden under Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), to establish that animus against Shepherd™s protected activities was a motivating factor in the Respondent™s employment decision.  Thus, we find that even assuming arguendo that the General Counsel established that animus against Shepherd™s protected activities contributed to the Respondent's decision to lay her off, the Respondent demonstrated that the layoff was eco-nomically motivated and that Shepherd was selected for layoff on the basis of seniority.  Accordingly, we find that the Respondent met its burden under Wright Line to establish that it would have taken the same action against Shepherd even in the absence of her protected activities.  Member Cowen joins his colleagues in finding that it is not legally necessary to pass on the judge™s finding that the General Counsel did not satisfy his initial Wright Line burden of showing that Shephard™s protected activity was a motivating factor in the Respondent™s em-ployment decision, given the overwhelming rebuttal evidence offered by the Respondent.  Nevertheless, Member Cohen notes that the evi-dence in this case, taken as a whole, does not support even a prima facie case of unlawful motivation. 1 All dates are in 1998 unless otherwise indicated. Section 8(a)(1) of the National Labor Relations Act (the Act) and the layoff of, and failure to recall, Belinda Shepherd be-cause of her union activity in violation of Section 8(a)(3) of the Act and because of her cooperation with the National Labor Relations Board (the Board) during the investigation of an unrelated case in violation of Section 8(a)(4) of the Act. The Respondent™s answer denies all of the alleged violations of the Act. I find that the evidence does not establish a violation of the Act and shall recommend that the complaint be dismissed. On the entire record,2 including my observation of the de-meanor of the witnesses, and after considering the oral argu-ment of the General Counsel and the brief filed by the Respon-dent, I make the following FINDINGS OF FACT I.  JURISDICTION The Respondent, United Food and Commercial Workers, Local 204, the Union, affiliated with United Food & Commer-cial Workers International Union, AFLŒCIO, CLC (the Interna-tional), is an unincorporated association with an office in Winston-Salem, North Carolina, engaged in the representation of employees regarding wages, hours, and working conditions. The Union annually remits to the International in Washington, D.C., in excess of $50,000 in dues and initiation fees. The Re-spondent admits, and I find and conclude, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The General Organizing Association (GOA) is a labor or-ganization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Background In January 1995, following a campaign and election, Brian Murphy became president of UFCW Local 204, the Union, and David Kennedy became secretary/treasurer. Murphy made changes in the staff of the Union following his election. The staff of the Union was augmented by approximately 8 to 10 employees in the special project union representative (SPUR) program, which was administered by the International. Under that program, union members who expressed interest were trained in organizing and servicing local union members by representatives of the International. Those selected were as-signed to assist local unions on a temporary basis. On February 20, 1995, Charging Party Belinda Shepherd, a union member and employee of the Kroger grocery chain, and seven to nine other members were selected to assist the Union. Referred to as ﬁSPURs,ﬂ these members were paid and supervised by the In-ternational, but their activities were coordinated through the Union. In March 1996, Shepherd ceased to be a SPUR when she was offered, and accepted, a position as a permanent member of the staff of the Union. In November 1996, the staff members  2 The Respondent™s motion to admit a posthearing exhibit, opposed by the General Counsel for, inter alia, the failure of the Respondent to tender the exhibit in accord with the explicit instructions that I stated at the hearing, is denied. R. Exh. 9 is placed in the rejected exhibit file. 338 NLRB No. 6  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2of the Union signed authorization cards designating the GOA as their collective-bargaining representative. The Union recog-
nized the GOA based on the cards and, thereafter, negotiated a 
collective-bargaining agreement with the GOA that was effec-
tive by its terms from February 22, 1997, until February 22, 
2000. Shepherd and James McG
illberry were the shop stew-
ards. In May 1997, the GOA sent a memorandum to the Union 
noting that SPURs, as temporary employees, were not covered 
by the collective-bargaining agreement. 
B.  Facts After assuming office, President Murphy reconsidered his 
replacement of certain members of the staff of the previous 
administration. Secretary/Treasurer Kennedy urged Murphy ﬁto 
get over it, to bring Mr. [Ray] Bonelli back to the Local.ﬂ Murphy 
agreed. When negotiating the contract with the GOA, the GOA 
ﬁthought it was appropriate that Mr. Bonelli would maintain his 
seniority from his original hire 
date.ﬂ Murphy recalls responding, 
ﬁIf that is what you want to do, then that is what we are going to 

do.ﬂ Thus, according to Murphy, Bonelli™s seniority was 
ﬁbridgedﬂ to ﬁthe time that he was first brought out of the Kroger store,ﬂ October 17, 1994. Although Shepherd was not involved in the negotiation of the 
collective-bargaining agreement, she was aware that Bonelli™s 
seniority was to be bridged. Sh
e testified that, on February 3, 
1997, Murphy informed her that Bonelli, who had been rehired in 

November 1995, was simply going to receive ﬁcredit for the 
amount of time that he was there, like, from October of ‚94 to 
January or February of ‚95,ﬂ that Murphy called the GOA in 
her presence and stated, ﬁ[T]his is how I want it to be,ﬂ and that 
he then informed her that ﬁit is
 taken care of.ﬂ Shepherd further testified that, at the contract ratification meeting on February 

23, 1997, GOA negotiator, Carl Ariston, stated that ﬁthey were 
just adding his [Bonelli™s] time together. And if people did not 

agree with it, they should 
vote against the contract.ﬂ The manner in which Bonelli™s seniority was bridged deter-
mines whether Shepherd was the least senior employee on the 
Union™s staff at the time of her layoff in 1998. If Bonelli were 

only to receive ﬁcredit for the time that he was there,ﬂ he would 
have had a constructive seniority date in June or July 1995 and 
Shepherd would have had greater seniority. Shepherd™s pur-
ported understanding regarding this issue is at odds with the 
position of the Union and the GOA. I credit Murphy. If, as 
Shepherd testified, the Union and the GOA had agreed that 
Bonelli was simply to receive credit, there would have been no 
reason for Murphy to have purportedly called the GOA to state 
how he ﬁwant[ed] it to be.ﬂ If this matter had been ﬁtaken care 
ofﬂ in that manner, it would have ceased to be an issue and 
there would have been no reason fo
r Ariston to have raised it at the ratification meeting. Confirmation that the Union and the 
GOA understood that Bonelli™s seniority was to be bridged to 
ﬁthe time that he was first brought
 out of the Kroger store,ﬂ Octo-
ber 17, 1994, is established by
 the testimony of GOA Secre-
tary/Treasurer Bryon O™Neal that the October 17, 1994 date was 

correct and by the failure of the GOA to pursue the grievance filed 
by Shepherd in 1998 after she was laid off. 
In February 1997, Chris Coope
r, a SPUR, became involved 
with Amway, an organization that sells household products 
though individuals who recruit friends, neighbors, and ac-
quaintances as distributors. Shepherd testified that Cooper re-cruited her and that she provided a list of 30 names to Amway, 

including, according to her testimony, 12 employees of Kroger 
who were in a bargaining unit that she served as business agent. 
Although providing the names, Shephe
rd testified that she told Amway not to use the list and that she then informed Murphy 
of her actions ﬁbecause I thought it might be a conflict.ﬂ Secre-
tary/Treasurer Kennedy explained that Amway is a competitor 
of Kroger because it sells many of the same type products and 
that giving the names of unit members to another organization constituted a violation of Shepherd™s fiduciary duties as busi-
ness agent. 
There is conflicting testimony
 concerning Shepherd™s in-volvement with Amway. Kennedy 
testified that Shepherd ad-mitted giving Amway names, a
ddresses, and telephone num-
bers and that she formally apologized to the executive commit-
tee. Shepherd denied giving 
addresses and telephone numbers or making any apology, but she 
did terminate her relationship with Amway. Kennedy credibly testified that Cooper and 
Shepherd were interviewed regarding their involvement and 

that each was given a document confirming their involvement 
and committing to discontinue th
at involvement. Cooper signed 
the document on May 12, 1997. When Shepherd was presented 
an identical document she did not sign it because ﬁher story 
changed, and [she] said no, I di
dn™t do that.ﬂ Shepherd did not deny the foregoing testimony. 
Although Shepherd acknowledged that ﬁit might be a con-
flict,ﬂ she claims that she was ﬁjust totally surprisedﬂ when 
Murphy contacted the Union™s attorney regarding this matter. 
She admitted that she was upset with the manner in which 
Murphy handled the situation. Kennedy testified that, in view 
of Shepherd™s changed story a
nd reaction, he and Murphy in-
formed her that they could not ﬁmeet with her or discuss it 
without counsel or a witness.ﬂ Shepherd began calling the of-fice, ﬁ[s]ome days it was multiple times,ﬂ but Murphy and 

Kennedy continued to inform her that they would not discuss 
the situation without counsel being present. In May, during the Union™s investigation of the Amway mat-
ter, Cooper requested that Shepherd represent him as shop 
steward. The Union refused this request. Murphy explained to 
Cooper and Shepherd that SPURs were not covered by the 
collective-bargaining agreement with the GOA. Cooper ac-
knowledged that Shepherd was not his shop steward. In November 1997, Shepherd informed GOA negotiator 
Ariston that the Union had instituted work rules and com-
plained that neither Murphy nor Kennedy would return her 
telephone calls. At some point, the record does not reflect the date, James McGillberry, the 
other GOA shop steward, was terminated by the Union. The GOA filed a charge, Case 11Œ

CAŒ17835, on February 23, alleging the termination of 
McGillberry as an unfair labor practice. In addition, the charge 
alleges the unilateral implementation of work rules by the Un-
ion and harassment of Shepherd. The record discloses no evi-
dence regarding the circumstances of the termination, the al-
leged change in work rules, or the basis for the harassment of 
Shepherd who, according to her testimony, simply reported that 

her telephone calls were not being returned.  FOOD & COMMERCIAL WORKERS LOCAL 204 3Prior to the Union™s receipt of the charge, Shepherd ap-
proached Murphy and stated that a charge ﬁhad been filed with 
her name and that she didn™t have
 anything to do with it and it was 
none of her doing.ﬂ Shepherd ﬁwas pretty adamant to talk about 
it,ﬂ insisting she had nothing to do with the charge. Murphy in-
formed Shepherd that he would not discuss it with her. He testi-
fied that he believed Shepherd but
 that he thought it ﬁbest to have the union that was representing her, or the Board . . . to speak on 
her behalf. I didn™t think it was proper to talk with her about the 
charge.ﬂ Shepherd did deny stating to Murphy that she ﬁdidn™t 
have anything to do withﬂ the charge. 
Shepherd testified that, after the charge was filed, Murphy™s 
conduct ﬁdramatically changed,ﬂ th
at he would not speak to her 
at staff meetings or executive board meetings and that she made 

ﬁapproximately thirty to forty phone calls during that time and 
he wouldn™t return them.ﬂ Because of this, she ﬁstarted calling 
Butch Underwood, who was suppose[
d] to be my supervisor.ﬂ 
Notwithstanding the foregoing testimony regarding Murphy™s 

conduct, Shepherd claims that she ﬁwas surprisedﬂ when, on 
April 1, she sought to speak with Murphy and he replied, ﬁNo, 
not without a witness.ﬂ During the Board™s investigation of the charge, Shepherd 
met and spoke with a Board agent. She testified that she did not 
give a statement. The record does not reflect whether she re-
fused or was not asked to give a statement. The GOA withdrew 
the charge on May 28. 
Shepherd™s testimony that Murphy would not speak to her at 
staff or executive board meetings is contradicted by another of 
the General Counsel™s witnesses, Gene Davis, a former shop 
steward at Kroger who served on the Union™s executive com-
mittee in 1998. Davis testified that he observed that Murphy™s 
responses to Shepherd were ﬁvery precise and that was it.ﬂ The 
minutes of the executive board meeting of March 30 reflect that 
Shepherd raised several issues to which both Kennedy and 
Murphy responded. Those minutes 
also reflect extended discus-sion regarding a loss of membership of approximately 10 per-
cent due to facilities closing. Despite this, Murphy stated that 

he did not want to downsize the staff. On April 3, the GOA received a seniority list from the Un-
ion. The list includes the names of the SPURs working with the 
Union as well as the names of Union Officers Murphy and 
Kennedy. The list reflects that Shepherd™s seniority date is 
February 20, 1995, and that Bone
lli™s seniority date is October 
17, 1994. Shepherd was not aware of the list or that it had been 

sent. 
In early June, Shepherd learned from her supervisor, Under-
wood, that Murphy was handling 
a third-step grievance meeting relating to a Kroger employee that Shepherd had represented at 

the first two steps. Kennedy e
xplained that this was not un-usual, that ﬁwhen a business ag
ent is butting heads with the supervisor or . . . the store manager, and they couldn™t get it 
settled in the first or the second step, then having them in there 
is not going to help them get it settled in the third step.ﬂ 
On June 12, there was an executive board meeting. Murphy 
acknowledges that he did not men
tion potential layoffs at that 
meeting. On June 15, Murphy 
and Kennedy met with Shepherd 
and Evattie Harrison and advised them that, due to financial 
constraints, they would be laid off as of July 1. Murphy testi-
fied that ﬁdue to the decline in membership, we just financially 

couldn™t do it any more, so I had to act.ﬂ The management-rights 
clause in the collective-bargai
ning agreement between the Un-
ion and the GOA gives the Union the right ﬁto relieve employ-
ees from duty because of financial reasons.ﬂ 
Shepherd testified that she met with Kennedy and Murphy 
after Harrison. Murphy showed he
r the seniority list. Shepherd 
stated that she had not received the list. After reviewing it, she 
protested that SPURs and officers were on the list and that she 
did not ﬁagree with Ray Bonelli being on the seniority list 
higher than me.ﬂ Murphy told her that she had the right to file a 
grievance. Shepherd was offered the option of taking a layoff 
and drawing unemployment compensation or returning to her 

unit position with Kroger as provided in the collective-bargaining agreement between the Union and Kroger. In the course of the conversation, Sh
epherd testified that Murphy 
stated that the layoff had nothing to do with her filing charges 

against him but that filing charges against a local union presi-
dent was ﬁthe same as charging a day care owner of molesting 
children.ﬂ Shepherd did not state whether she would agree to 

take a layoff or elect to return to Kroger. That afternoon she 
called Murphy and asked what effect taking a layoff would 
have on her status with Kroger and he stated that he would 
check on that. On June 18, Shepherd went on sick leave. On June 20, she 
filed a grievance through the GOA. On June 26, she called 

regarding her insurance and was referred to Kennedy. Shepherd 
initially testified that Kennedy told her ﬁif I didn™t stop the 
grievances, I wouldn™t be able to take the layoff. I would have 
to go back to work for Kroger.ﬂ When called by the Respon-
dent as an adverse witness, Sh
epherd testified that Kennedy 
told her that she ﬁcouldn™t take a voluntary layoff because I was 
filing a grievance.ﬂ Kennedy reca
lls that Shepherd asked him whether, ﬁif she took the voluntary layoff could she still grieve 
it,ﬂ and that he explained that she could not ﬁtake a voluntary 
layoff and at the same time grieve it and say it wasn™t a volun-
tary layoff. It was either one or the other.ﬂ I credit Kennedy. 
Shepherd did not agree to take a voluntary layoff. On June 
30, the Union advised Kroger th
at her services under a union business leave of absence were no longer needed. Thereafter, 
Shepherd filed for and received disability retirement benefits. 
Kennedy testified without contra
diction that the Union inter-
vened with Kroger on Shepherd™s behalf in that regard. The GOA did not pursue the grievance filed by Shepherd. 
Bryon O™Neal, secretary/treasurer
 of the GOA, testified that 
there was no hostility in dealings between the GOA and the 
Union. He had no problem with the inclusion of SPURs and 
officers on the seniority list since the contract, in article 7, pro-
vides that an employee who is el
ected or promoted to manage-ment has ﬁthe option to return to
 his or her classification [in the unit] with no loss of seniorityﬂ and that temporary employees 
who become regular employees 
ﬁshall include their temporary 
employment in seniority.ﬂ Upon 
investigation of Shepherd™s grievance, he testified that the GOA determined that Bonelli™s 
seniority date was correct.
 The General Counsel presented evidence that, at a staff 
meeting on September 29, 1997, Murphy announced that 
Bonelli and Chris Cooper were going to be laid off for a month. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4Kennedy credibly explained that these were voluntary layoffs 
unconnected to seniority, that staff members regularly took 
voluntary layoffs to relieve ﬁsome of the financial burdenﬂ of 
the Union and that this had been the Union™s practice for ﬁas long as I can remember.ﬂ The General Counsel also presented evidence that, on May 
28, the Union announced two management positions, director 
of manufacturing and organizing director. Although Kennedy 
testified that he sent this announcement to all staff members, Shepherd denied receiving it. Kennedy credibly testified that 
the International required that all locals create a position of 
organizing director. The position was given to Lionel Shephard, 
a SPUR. Isivoro Basurto, whose seniority date is in 1997, ini-
tially took the director of manufacturing position, but he trans-
ferred to the International. It appears that the position was not 
filled thereafter. Shepherd, as already discussed,
 asserted that her seniority 
was greater than that of Bonelli. She also asserted that, al-though her seniority date was the same as that of employee 
Harrison, her seniority was superior because, according to her 
recollection, she had reported to work one hour sooner than Harrison on February 20, 1995. Ke
nnedy testified that when 
employees share the same date, seniority is alphabetical. No 
representative from the Union or GOA, the parties to the con-
tract, disputed this testimony which I credit. 
The charge herein was filed on September 2. Shepherd also filed a claim with the Equal Employment Opportunity Com-
mission (EEOC). In filing with the EEOC on January 23, 1999, 
Shepherd stated, ﬁI believe I have been discriminated against because of my sex.ﬂ Although the foregoing statement is not 
inconsistent with the allegations of the complaint, it establishes 
that Shepherd believed there was this additional reason for her 

layoff. 
C.  Contentions The General Counsel argues that Murphy™s refusal to talk 
with Shepherd alone after the ch
arge was filed, his handling of the third-step grievance of the Kroger employee in June, and 
his statement equating the filing of charges with accusing a day 
care owner with child molestati
on justify an inference of ani-
mus. I do not agree. Murphy™s decision not to engage in a one-

on-one conversation with an indi
vidual alleged as a discrimina-tee in an unfair labor practice charge would have been reason-able under the best of circumstances. It is even more under-
standable in view of Shepherd
™s changed story regarding the 
Amway matter. Kennedy credibly
 explained the rationale for 
having different personnel at the third step of a grievance. The 
statement relating to child molestation, as counsel for the Gen-
eral Counsel correctly argued, re
flects that ﬁthis was a serious 
matter to him [Murphy].ﬂ The statement is not alleged to vio-
late the Act. It contains no 
threat, and it does not, standing alone, establish animus. The General Counsel next addr
esses the circumstances sur-rounding the layoff, noting the creation of two management 
positions that purportedly would have protected two junior 
employees, the absence of any mention of layoffs at the execu-
tive board meeting on June 12, and Bonelli™s seniority. If the 
failure of Murphy to bring up the matter of layoffs at the June 
12 executive board meeting or the creation of two positions provided any basis for arguing the merit of Shepherd™s griev-
ance, I am satisfied that the GOA would have pursued the 
grievance. Even if I assume so
me sinister motive regarding the 
creation of the two manageme
nt positions, Lionel Shephard was a SPUR and Basurto, with less seniority than Shepherd, 
transferred before the layoff. T
hus, Shepherd™s unit seniority at 
the time of the layoff was not affected. Counsel for the General 
Counsel argues that Bonelli, not Shepherd, was laid off in 1997, 
but he does not address the tes
timony of Kennedy that staff 
members regularly took voluntary 
layoffs to relieve ﬁsome of 
the financial burdenﬂ of the Union or the testimony of GOA 
Secretary/Treasurer O™Neal that
, after investigation, the GOA 
determined that Bonelli™s seniority was correct. 
The Respondent argues that there is no evidence of animus, 
noting that Murphy and Kennedy refused to deal with Shepherd 

without a witness after she ch
anged her story regarding her 
Amway involvement in 1997, well 
before the 10(b) date of 
March 2. Counsel for the Respondent points out that Shepherd 
was laid off in accord with seniority and that the Union and the 
GOA agree on Bonelli™s seniority date. The Respondent argues 
that there has been no failure to recall Shepherd since she is 
receiving disability retirement benefits. 
D.  Analysis and Concluding Findings The minutes of the March 30 executive board meeting reflect 
a decline in membership due to various closings. Although 

Murphy did not reduce staff at that time, the General Counsel 
presented no evidence contradicti
ng his testimony that, in June, 
ﬁwe just financially couldn™t do it any more, so I had to act.ﬂ  I 
find that the layoffs were dict
ated by economic circumstances, 
thus the only issue before me rela
tes to the selection of Shepherd for layoff. 
I have credited Secretary/Tr
easurer Kennedy™s testimony 
that he informed Shepherd of the inconsistency in taking a vol-
untary layoff and filing a grievance asserting that her layoff 
was involuntary. He made no 
threat. Such sound advice does not constitute a violation of Section 8(a)(1) of the Act, and I shall recommend that this allegation be dismissed. 
In assessing the evidence relating to the Section 8(a)(3) alle-
gation under the analytical framework of
 Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), I find 

that Shepherd did engage in union activity and that the Respon-
dent was fully aware of that activity. There is, however, no 
evidence that the Respondent bore animus towards union activ-ity or Shepherd™s involvement in that activity. I have credited 
Kennedy and shall recommend that
 the single 8(a)(1) allegation be dismissed. The only action that the record reflects that Shep-

herd took in her capacity as shop steward of the GOA prior to 
June 15 was attempting to represent a SPUR who was not in the 
bargaining unit. The Union was not obligated to deal with the 
GOA with regard to nonunit employees. Murphy™s failure to 
accord the GOA representational rights that it did not possess 
does not establish animus. In evaluating alleged discrimination in violation of Section 
8(a)(4) of the Act, the Board utilizes the 
Wright Line analytical 
framework. Williamhouse of California, Inc.,
 317 NLRB 699, 715 (1995). Shepherd was named in a charge. Notwithstanding 
 FOOD & COMMERCIAL WORKERS LOCAL 204 5her inclusion in the charge, she informed Murphy that she had 
nothing to do with the charge. The complaint alleges that the 
Respondent discriminated agai
nst Shepherd for cooperating with the Board in the investigation of the charge. Shepherd testified that she did not give a statement to the Board. The 
record does not reflect whether she was asked to do so and 
refused or whether no statement was requested. The charge was 
withdrawn by the GOA. There is no evidence that the Union 
had knowledge that Shepherd cooperated in the investigation. There is no independent allegation relating to animus, thus 
animus must be inferred. There is no probative evidence that 
Shepherd cooperated in the inves
tigation or that the Respondent had any reason to believe that she did so. The record establishes 
only that a charge was filed and withdrawn. Shepherd told 
Murphy that she did not have ﬁanything to do withﬂ the charge 
and Murphy, although reasonably refusing to speak with her 
one-on-one, credibly testified that he believed her. Although 
equating employee charges against a local union president with 
child molestation at a day care center, Murphy specifically told 
Shepherd that the charge was not related to her layoff. The 
General Counsel may not estab
lish a prima facie case on the 
basis of inferences. The Board has long held that ﬁ[i]nferences 

must be founded on substantial evidence upon the record as a 
wholeﬂ and, since an inference is not substantial evidence, ﬁan 
inference based on an inferenceﬂ is impermissible. 
Steel-Tex 
Mfg. Corp., 206 NLRB 461, 463 (1973); Diagnostic Center Hospital Corp., 228 NLRB 1215, 1216 (1977). In order to es-tablish a prima facie case on this record, one must discredit 
Murphy™s testimony that he be
lieved Shepherd™s protestation that the charge was none of her doing and infer that he assumed 
she cooperated in the investigation, despite the absence of any 
evidence that she did so. One must then believe the exact oppo-
site of what Murphy told Shepherd, that her layoff was not 
related to the charge, and infer the Respondent laid off Shep-
herd because of her assumed c
ooperation in the investigation, notwithstanding that the charge was withdrawn. The foregoing 
compilation of inferences defies logic. The logical inference is 
that, having informed Murphy that she had no involvement in 
filing the charge, Shepherd did not cooperate with the Board. 
Upon being advised that there was no evidence to support the 
charge, the GOA withdrew it. Th
ere is no evidence of animus. 
Even if an inference of animus 
were made, an inference that the 
Respondent acted on such inferred animus because of its in-
ferred belief that Shepherd cooperated with the Board would be 
impermissible. This record establishes a dy
sfunctional relationship between the leadership of the Union and Shepherd. That dysfunctional 

relationship was not a product of her activity on behalf of the 
GOA or the filing of a charge or cooperation in an investiga-
tion. It stemmed fro
m Shepherd™s disruptive behavior begin-ning with her changed story re
garding her Amway involvement 
and her multiple telephone calls 
after Murphy and Kennedy had 
told her that they would not di
scuss that matter further without witnesses. It was exacerbated by her making ﬁapproximately 
thirty to forty phone callsﬂ after Murphy informed her that he 
would not discuss the charge that she denied having ﬁanything to 
do withﬂ in the absence of her representative. Dissention within 
the staff of the Union would constitute protected activity if it 
were concerted, but there is no evidence of concert. Despite the 
dysfunctional relationship, the Union accorded Shepherd her 
rights under the collective-bargaining agreement with the GOA 
and assured that she received her entitlements under the collec-
tive-bargaining agreement with Kroger when she returned to 
the bargaining unit. Even if I were to have found that the Union attempted to manipulate the seniority list and staged the layoff, 
I would have further found that 
those actions were motivated by Shepherd™s disruptive behavi
or that was neither concerted 
nor protected. There is no evidence of animus towards Shep-
herd because of any protected activity in which she engaged. 
In the absence any probative evidence of animus towards 
Shepherd because of activities on behalf of the GOA, I shall 
recommend that the 8(a)(3) allega
tions be dismissed. There is 
no evidence that Shepherd cooperated in a Board investigation 
or that the Respondent had any reason to believe that she did 
so. In the absence of any evidence of animus towards Shepherd 
because of the filing of charges or her assumed cooperation in a 
Board investigation, I shall recommend that the Section 8(a)(4) allegations be dismissed. CONCLUSION OF LAW The Respondent did not threaten the Charging Party or lay 
her off and refuse to recall her because of her union activities or 
filing of charges or cooperation in a Board investigation in 
violation of Section 8(a)(1), (3), and (4) of the Act. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3ORDER The complaint is dismissed. 
                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 